4. Community action programme in the field of consumer policy (2007 - 2013) (vote)
- Before the vote
rapporteur. - (NL) Madam President, ladies and gentlemen, I simply want to note that we, since we have reached an agreement with the Council and Commission ahead of time, can finalise this report at second reading, which will make it possible for the action programme in question to enter into effect on time, that is to say on 1 January of next year.
Secondly, I should like to point out that we have managed to secure a separate consumer programme after all, one with its own budget and that can develop its own momentum, and I think this is something the consumers will appreciate.
Finally, we have pinpointed three important new areas for consideration:
First of all, we have asked for more attention for new Member States that do not have as long a tradition in the area of consumer protection. Secondly, we have managed to turn the spotlight to the older consumer, for, after all, consumer law should give due consideration to demographic developments. Thirdly, in this action programme, we have managed - and this I consider to be of particular importance - to draw particular attention to the vulnerable consumer who in consumer law, where we need to work with the concept of the average consumer, cannot really be given a voice.
I do think this is important. We may not have had a debate, but I thought it would be useful anyway to share this information and drive these important points home to you. I can only emphatically appeal to you to vote in favour of the common position, for it reproduces exactly our agreement in this House and among the institutions.